ANDERSON, Circuit Judge,
concurring.
In my opinion, the most reasonable interpretation of the statute is contrary to that urged by the Secretary. The language, “power ... to make any other revisions on matters covered by such cost report ... even though such matters were not considered by the intermediary,” would seem rather clearly inconsistent with that interpretation, and would seem to specifically address the issue in this case. However, Judge Garza’s opinion has persuaded me that the Secretary’s interpretation is not so strained as to be unreasonable, arbitrary or capricious. Accordingly, deference to the agency’s construction is due. I concur in the judgment.